DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-30 and 36, drawn to an all solid secondary battery, classified in H01M4/00.
II. Claims 31-35, drawn to a method of manufacturing, classified in H01M10/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as one in which the laminate is not pressed.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search 
--the inventions have acquired a separate status in the art in view of their different classification
--the inventions have acquired a separate status in the art due to their recognized divergent subject matter
--the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Asaf Batelman on 3/10/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-30 and 36.  Affirmation of this s 31-35 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Asaf Batelman on 3/17/2022.

The application has been amended as follows: 
Claim 1: In line 9, delete “and” at the end of the line.
At the end of claim 1, delete the period and on a new line, add:
“wherein the ionic compound is a lithium salt compound,
wherein the lithium salt compound comprises:  10a binary compound, wherein the binary compound comprises LiF, LiCI, LiBr, Lil, LiH, Li2S, Li2O, Li2Se, Li2Te, Li3N, Li3P, Li3As, Li3Sb, LiB3, or a combination thereof; a ternary compound, wherein the ternary compound comprises Li3OCI, LiPF6, LiBF4, LiSbF6, LiAsF6, LiCIO4, LiAIO2, LiAIC4, LiNO3, Li2CO3, LiBH4, Li2SO4, Li3BO3, Li3PO4, Li4NCI, Li5NC2, Li3BN2, or a combination thereof, or  15a combination thereof, and
wherein the solid electrolyte layer comprises a sulfide solid electrolyte.”
Claim 5: Cancelled.
Claim 6: Change dependency from claim 5 to claim 1
Claim 7: Cancelled.
Claims 8 and 9: Change dependency from claim 5 to claim 1.
Claim 25: Cancelled.
Claims 26-28: Change dependency from claim 25 to claim 1.
Claim 31: In line 13, delete “and” at the end of the line.
At the end of claim 31, delete the period and on a new line, add:
“wherein the ionic compound is a lithium salt compound,
wherein the lithium salt compound comprises:  10a binary compound, wherein the binary compound comprises LiF, LiCI, LiBr, Lil, LiH, Li2S, Li2O, Li2Se, Li2Te, Li3N, Li3P, Li3As, Li3Sb, LiB3, or a combination thereof; a ternary compound, wherein the ternary compound comprises Li3OCI, LiPF6, LiBF4, LiSbF6, LiAsF6, LiCIO4, LiAIO2, LiAIC4, LiNO3, Li2CO3, LiBH4, Li2SO4, Li3BO3, Li3PO4, Li4NCI, Li5NC2, Li3BN2, or a combination thereof, or  15a combination thereof, and
wherein the solid electrolyte layer comprises a sulfide solid electrolyte.”

The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 31, the prior art neither teaches nor suggests the claimed lack of a plurality of sulfur atoms in the ionic compound in addition to the presence of a sulfur solid electrolyte as well as an ionic compound comprising the claimed compositions.  Regarding claim 36, the prior art neither teaches nor suggests the claimed battery which comprises the claimed ionic compound in the anode active material layer in addition to a solid electrolyte with the claimed composition.

Relevant Prior Art
US 2014/0356732 – Ionic conductor on solid electrolyte comprising LiL
US 2013/0011735 – Anode comprising lithium salt including LiCl or LiBr (see claim 43)
US 2017/0117583 – Lithium salts in the anode (paragraph 96)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Rejoinder
Claim 1 is allowable. Claims 31-35, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth above, is hereby withdrawn and claims 31-35 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725